Citation Nr: 1811483	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-09 638	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to March 31, 2016, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, MM, and BP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to August 1982, December 1990 to July 1991, August 1997 to April 1998, March 2001 to November 2001 and January 2003 to July 2004, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in May 2011, and before the undersigned Veterans Law Judge (VLJ) in February 2015.  Transcripts of the hearings have been associated with the claims file.

In April 2015, the Board, in pertinent part, remanded the hearing loss claim for further development.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By correspondence received in April 2017 from the Veteran's attorney, it was noted that the Veteran was appreciative of the 10 percent rating that had been assigned for his hearing loss; that he agreed he was not entitled to a schedular rating in excess of 10 percent nor did his claim warrant consideration of an extraschedular rating; and that he was "fully satisfied with his appeal and waived re-certification to the Board..."  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


